                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                              October 03, 2018
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                          David J. Bradley, Clerk

                       CORPUS CHRISTI DIVISION

JERRY BUTLER SMITH JR,                     §
                                           §
        Plaintiff,                         §
VS.                                        §   CIVIL NO. 2:16-CV-478
                                           §
TDCJ PAROLE BOARD, et al,                  §
                                           §
        Defendants.                        §

                                      ORDER

      Before the Court is the June 26, 2018 Memorandum and Recommendation
(“M&R”) of the Magistrate Judge to whom this case was referred, Dkt. No. 48. No
party has filed objections to the M&R, and the time to file objections has passed. See
28 U.S.C. § 636(b)(1) (setting a 14-day deadline to file objections; FED. R. CIV. P.
72(b)(2) (same); see also Dkt. No. 48 at 7 (advising parties of the 14-day deadline).
      After independently reviewing the record and considering the applicable law,
the Court adopts the proposed M&R in its entirety. The Court hereby DISMISSES
WITH PREJUDICE Plaintiff’s claims. The Court will order entry of final judgment
separately.


      SIGNED this 3rd day of October, 2018.


                                           ___________________________________
                                           Hilda Tagle
                                           Senior United States District Judge




1/1
